U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [ ] Form 10-K [ ]Form 20-F [ ] Form 11-K [X] Form 10-Q [ ] Form N-SAR For Period Ended: October 31, 2010 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form.Please Print or Type. Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I - Registrant Information Full Name of Registrant:Alliance Network Communications Holdings, Inc. Former Name if Applicable:N/A Address of Principal Executive Office: 1365 N. Courtenay Parkway, Suite A (Street and Number) Merritt Island, Fl 32953 (City, State and Zip Code) 333-137920 40537K103 Commission File Number CUSIP Number Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X](a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. [X](b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12(b)-25(c) has been attached if applicable. PART III - Narrative State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof could not be filed within the prescribed period. The Registrant could not complete its Quarterly Report on Form 10-Q within 45 days of the fiscal quarter end because the Registrant acquired another entity during the quarter and the integration of the financial statements of the new subsidiary could not be completed in time to file the Report on the due date.In addition, the Company relocated its corporate offices from New York to Florida in August, 2010, which has delayed completion of the financial statements. Part IV - Other Information (1)Name and telephone number of person to contact in regard to this notification: Boris Rubizhevsky 321-452-9091 (Name) (Area Code) (Telephone No.) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes[] No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes[X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Alliance Network Communications Holdings, Inc . (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: December 15, 2010 By: /s/Boris Rubizhevsky Boris Rubizhevsky Chief ExecutiveOfficer
